Citation Nr: 1720152	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-11 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran service on active duty from November 1965 to July 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).
 
The Veteran testified at a November 2016 Travel Board hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected for major depressive disorder, rated 70 percent disabling from September 25, 2008.  He is also service connected for a history of a left varicocele, rated noncompensably disabling.  

In November 2016 the Veteran submitted an October 2016 unsigned, typed letter by a VA psychiatrist, F.P.  The Veteran waived RO review of the letter.  The contents of the letter, in total, are as follows: "This will confirm that you are not able to maintain gainful employment due to your disability of major depressive disorder."  As there is no rationale for such statement provided in the note, updated VA treatment records, should be obtained.

At the January 2013 VA examination it was noted the Veteran was not currently employed, but was attending classes toward earning an MBA.  The Veteran stated that vocational rehabilitation informed him that they would place him in a job    when he graduated.  He reported that he wanted to "get out there and do something" and, "I just can't be idle."  The Veteran expressed a belief that he would be able to work upon completing his education.  His vocational rehabilitation file should be requested on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records from November 2012 to the present, and associate them          with the claims file.  

2.  Obtain and associate the Veteran's VA vocational rehabilitation counseling folder with the claims file.  If   the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

3.  After completing the requested actions and any additional action warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished        a supplemental statement of the case and be given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




